Citation Nr: 0304157	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-20 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for umbilical hernia.  

2.  Entitlement to service connection for torn 
ligaments/meniscus of the right knee.  

3.  Entitlement to service connection for residuals of 
pneumonia.  

4.  Entitlement to service connection for residuals of a 
viral illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 


INTRODUCTION

The appellant had active service from October 1974 to January 
1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VA Regional Office (RO) in Oakland, California.  


REMAND

At the time of the November 1998 rating decision, the 
appellant's address of record was in Somerset, California.  
In February 2000, the RO mailed correspondence regarding a 
requested hearing to the appellant at the Somerset address.  
In September 2000, the RO mailed correspondence to the 
appellant at an address in Shingle Springs, California.  
Thereafter, in February 2001, the RO mailed correspondence to 
the previous Somerset address.  A June 2002 supplemental 
statement of the case was returned from the United States 
Postal Service stamped not deliverable as addressed.  The 
envelope bears the handwritten notation "whereabouts 
unknown."  

In light of the fact that the appellant apparently changed 
addresses at about the same time that an effort was being 
made to contact him for a requested hearing, and prior to the 
time that the RO issued the Supplemental Statement of the 
Case, it appears that he may not have received proper notice 
of such.  

Accordingly, the Board remands this case to the RO for the 
following action:

1.  The RO should attempt to verify the 
appellant's current address.  

2.  In light of the appellant's apparent 
move, the RO must ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. 
F. R. § 3.159 (2002) (hereafter "VCAA") is 
completed, if the appellant's correct address 
is ascertained.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


